Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 1 of 7




                       EXHIBIT P
NY Forward | New York Forward                                           Page 1 of 6
       Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 2 of 7




           New York Forward (/)




                 Reopening New York

                 NYC is in Phase 2 of reopening. Western NY, Capital
                 Region, Mid-Hudson & Long Island are in Phase 3.
                 Other regions are in Phase 4.


                           PHASE 4 GUIDANCE (/PHASE-FOUR-



                                     INDUSTRIES)




                     NEW YORK CITY (/REOPENING-NEW-YORK-CITY)




https://forward.ny.gov/ny-forward                                         6/28/2020
NY Forward | New York Forward                                           Page 2 of 6
       Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 3 of 7




                                      REGIONAL REOPENING




                                    MOVING NEW YORK FORWARD

                    Industry Guidance and
                         Reopening




https://forward.ny.gov/ny-forward                                         6/28/2020
NY Forward | New York Forward                                           Page 3 of 6
       Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 4 of 7




                                    REGION BY REGION STATUS



                             PERCENTAGE POSITIVE RESULTS
                           DASHBOARD (/PERCENTAGE-POSITIVE-
                                RESULTS-REGION-DASHBOARD)




                               EARLY WARNING MONITORING
                               DASHBOARD (/EARLY-WARNING-
                                    MONITORING-DASHBOARD)




                         DAILY HOSPITALIZATION SUMMARY BY
                        REGION (HTTPS://FORWARD.NY.GOV/DAILY-
                            HOSPITALIZATION-SUMMARY-REGION)




https://forward.ny.gov/ny-forward                                         6/28/2020
NY Forward | New York Forward                                           Page 4 of 6
       Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 5 of 7




            (/new-york-forward-loan-fund)




               New York Forward Loan Fund (/new-york-forward-loan-
               fund)

               Apply for the New York Forward Loan Fund, targeted toward small
               businesses, nonprofits and small landlords, and for U.S. Small
               Business Administration (SBA) loans.




                LEARN MORE & APPLY         (HTTPS://ESD.NY.GOV/ECONOMIC-

               RECOVERY-COVID-19-LOANS-SMALL-BUSINESSES)




https://forward.ny.gov/ny-forward                                                6/28/2020
NY Forward | New York Forward                                           Page 5 of 6
       Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 6 of 7




                                       STAY INFORMED
                  Stay up-to-date on everything related to the state's response
                   to COVID-19, including testing, unemployment, face masks,
                                        and much more.



                                     COVID-19 UPDATES
                       (HTTPS://CORONAVIRUS.HEALTH.NY.GOV/HOME)




                         REOPENING: WHAT YOU NEED TO KNOW
                            (/REOPENING-WHAT-YOU-NEED-KNOW)




                                SIGN UP FOR EMAIL UPDATES
                       (HTTPS://CORONAVIRUS.HEALTH.NY.GOV/SIGN-

                                       EMAIL-UPDATES)




https://forward.ny.gov/ny-forward                                                 6/28/2020
NY Forward | New York Forward                                           Page 6 of 6
       Case 1:20-cv-00687-GTS-DJS Document 20-5 Filed 06/29/20 Page 7 of 7




                    New York Forward

                    Accessibility

                    Contact Us

                    Disclaimer

                    Empire State Development

                    Freedom of Information Law
                    (FOIL) Requests

                    Novel Coronavirus

                    Privacy Policy




https://forward.ny.gov/ny-forward                                         6/28/2020
